Case: 13-14799     Date Filed: 04/14/2014   Page: 1 of 4


                                                             [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        __________________________

                               No. 13-14799
                           Non-Argument Calendar
                        __________________________

                   D.C. Docket No. 2:10-cv-00336-JES-DNF

VERNON CRINER,

                                                              Plaintiff - Appellant,

JANET WRIGHT,
Conservator for Vernon Criner                                            Plaintiff,

                                      versus

JOSE HERNANDEZ,
Collier County,
PRISON HEALTH SERVICES,
INDIANA CRUZ,
M. D. individually,

                                                            Defendants - Appellees.

                        __________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       __________________________

                                 (April 14, 2014)

Before TJOFLAT, HULL and MARCUS, Circuit Judges.
              Case: 13-14799    Date Filed: 04/14/2014   Page: 2 of 4


PER CURIAM:

      Jane Wright, on behalf of Vernon Criner, brought this action under 42

U.S.C. § 1983 against a physician’s assistant, Joes Hernandez, a physician,

Indiana Cruz, M.D., and Prison Health Services, Inc. (“PHS”), claiming that

Hernandez and Dr. Cruz were deliberately indifferent to Criner’s serious medical

condition—a history of paroxysmal atrial fibrillation, hypertension, and

hyperlidemea—in violation of the Eighth and Fourteenth Amendments, while

Criner was incarcerated in the Collier County Jail. In addition to the claims

against Hernandez and Dr. Cruz, Wright alleges that PHS maintained an

unconstitutional custom or policy to withhold medical treatment from jail inmates

such as Criner.

      After Wright filed a fourth amended complaint, the defendants answered and

discovery closed, the defendants moved the District Court for summary judgment.

The court, in comprehensive Opinion and Order dated September 13, 2013,

reviewed the relevant evidence and granted the motion. The court’s Opinion and

Order, at 14-15, describes the plaintiff Criner’s claim and Hernandez’s and Dr.

Cruz’s responses to his medical condition thusly:

             Plaintiff claims that Hernandez and Dr. Cruz were aware of his
      serious medical condition, but “turned a cold shoulder to his very real,
      very legitimate complaints and requests for a medical or cardiology
      referral.” The evidence, however, establishes that plaintiff received a
      significant amount of medical care, including treatment for his cardiac
      conditions.
                                         2
              Case: 13-14799     Date Filed: 04/14/2014   Page: 3 of 4


             During the period between plaintiff’s arrival at the Collier
      County Jail on January 18, 2008, and his injury on June 23, 2008,
      plaintiff visited Hernandez and Dr. Cruz for medical care on more
      than fifty different occasions. After learning of plaintiff’s medical
      conditions, Hernandez and Dr. Cruz continued the treatment
      prescribed by plaintiff’s cardiologist prior to his incarceration and
      addressed many of plaintiff’s complaints. In early May, plaintiff was
      diagnosed with a slow heart rate following complaints of severe
      dizziness and fainting. Hernandez responded to these complaints by
      adjusting plaintiff’s medications and by ordering blood tests and an
      EKG. Based on the test results, plaintiff was transferred to the
      infirmary for further monitoring and when his condition began to
      worsen, he was immediately sent to the emergency room. The
      hospital records stated that plaintiff’s atrial fibrillation was well
      controlled and made no mention of the need for a pacemaker or a
      follow-up appointment with a cardiologist. Plaintiff’s medical needs
      were also addressed following his complaints of dizziness, increased
      heart rate, and swollen legs in early June. Hernandez ordered that
      plaintiff’s blood pressure and heart rate be monitored and ultimately
      referred him to a kidney specialist to address the abnormal results of
      an ultrasound performed on his kidneys.
             Even when viewing the facts in a light most favorable to
      plaintiff, the undisputed evidence shows that plaintiff received a
      significant amount of medical care during his incarceration at the
      Collier County Jail. Despite this significant amount of care, plaintiff
      second guesses the medical judgments of those providing care.
      Plaintiff submitted an expert disclosure from Dr. Joe Goldenson, who
      opined that Hernandez and Dr. Cruz did not adequately evaluate
      plaintiff’s symptoms and should have sent him to a cardiologist for
      further evaluation. However, evidence of potential error in the
      medical judgment of Hernandez or Dr. Cruz does not create a genuine
      issue of material fact because it does not demonstrate action or
      inaction beyond gross negligence.

The court accordingly dismissed the claims against Hernandez and Dr. Cruz.

Then, having determined that plaintiff’s constitutional claims failed, the court

dismissed the claim against PHS as well.

                                           3
              Case: 13-14799    Date Filed: 04/14/2014   Page: 4 of 4


      Wright appeals the District Court’s judgment issued pursuant to its

September 13, 2011, decision. The gist of her appeal is, “Quite simply,

Defendants delayed the medical care required by Criner for a non-medical reason,

they refused to pay for it.” Appellant’s Br. at 24-25. We are not persuaded and

accordingly affirm.

      AFFIRMED.




                                        4